The opinion of the court was delivered
by Lewis, C. J.
— The executor has- applied over two thousand dollars of the assets to the payment of his own liabilities. This is such a mismanagement of the estate as entitles the parties interested to demand security under the Act of 29th March, 1832. See 2 Williams on Executors, 800, 801, 1529; 5 Randolph’s Rep. 195. The -solvency of an executor is no answer to an act of mismanagement. There is no hardship in requiring security whenever under the circumstances described, the court have the power to do so. If the executor be unwilling to give it, he can resign the trust.
*366The decree of the Orphans’ Court is reversed, and the record remitted, with directions to require security according to law.